Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151719                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  DANIEL KEMP,                                                                                                        Justices
           Plaintiff-Appellant,
  v                                                                 SC: 151719
                                                                    COA: 319796
                                                                    Wayne CC: 13-008264-NF
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant-Appellee.

  ____________________________________/

         On order of the Court, the application for leave to appeal the May 5, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR
  7.305(H)(1). The parties shall file supplemental briefs within 42 days of the date of this
  order addressing:      (1) whether the plaintiff’s injury is closely related to the
  transportational function of his motor vehicle, and thus whether the plaintiff’s injury
  arose out of the ownership, operation, maintenance, or use of his motor vehicle as a
  motor vehicle; and (2) whether the plaintiff’s injury had a causal relationship to his
  parked motor vehicle that is more than incidental, fortuitous, or but for. McKenzie v Auto
  Club Ins Ass'n, 458 Mich. 214, 217 n 3, 225-226 (1998). The parties should not submit
  mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2016
           a0202
                                                                               Clerk